Citation Nr: 0924932	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-38 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the service member's stepdaughter (the appellant) is 
eligible for Survivors' and Dependents' Educational 
Assistance (DEA).  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The service member served on active duty from July 1964 to 
July 1967.  The appellant is the stepdaughter of the service 
member.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the appellant's request for 
DEA benefits under the Chapter 35 program.


FINDINGS OF FACT

1.  The service member has not been awarded a permanent and 
total disability rating based on his service-connected 
disabilities.  Moreover, he still is alive.  

2.  In May 2007, the appellant, who is the service member's 
stepdaughter, filed her initial claim for Dependents' 
Educational Assistance benefits under Chapter 35.

3.  The appellant's date of birth is July [redacted], 1978.

4.  The appellant reached her 26th birthday on July [redacted], 2004, 
and her stepfather had not been granted a permanent and total 
rating based on service-connected disabilities as of that 
date.  

5.  The appellant's period of eligibility for educational 
assistance benefits expired prior to the submission of her 
claim and she meets none of the legal criteria for a 
modification or extension of the period of eligibility for 
educational assistance.




CONCLUSION OF LAW

The criteria for basic eligibility for Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3501, 
3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 
20.3043 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case notified the appellant of any type of 
evidence needed to substantiate her claim.

The appellant has submitted a claim for DEA benefits.  She 
contends that her stepfather is permanently and totally 
disabled, and that as such, she should be awarded Chapter 35 
benefits under Chapter 35.  The RO has denied her claim and 
she has appealed to the Board for review.  

DEA is provided for the purpose of educating children whose 
education would otherwise be impeded or interrupted by the 
disability or death of a parent from a disease or injury 
incurred or aggravated in active service.  38 U.S.C.A. § 3500 
(West 2002).  A child will be eligible to receive DEA if her 
parent was a service member who either (1) died of a service-
connected disability; (2) died while totally and permanently 
disabled from a service-connected disability; or (3) has a 
total and permanent disability rating resulting from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021(a)(1) (2008).

The record indicates that the appellant's stepfather is not 
in receipt of a permanent and total disability rating based 
on his service-connected disabilities.  Service connection 
has been awarded for the residuals of an anal fissure and for 
an anxiety disorder.  The combined rating for the two 
disabilities is 50 percent.  The effective date of that 
combined rating is July 22, 1999.  Additionally, the service 
member is alive and not dead.  

Accordingly, Survivors' and Dependents' Educational 
Assistance, pursuant to the provisions of Chapter 35, Title 
38, United States Code, is not warranted.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Board would further add that even if the service member 
had been assigned a permanent and total disability rating or 
had died of a service-connected disability or had died while 
being permanently and totally disabled, the appellant would 
still not be eligible for DEA benefits.  Eligibility for DEA 
benefits on the basis of status as a "child" of a service 
member is limited to children under age twenty-six (26).  The 
statute requires that the service member's child not reach 
his or her 26th birthday on or before the effective date of a 
finding that the service member is entitled to permanent 
total service-connected disability in order to be eligible 
for education assistance under Chapter 35.  38 U.S.C.A. § 
3512(a) (West 2002); 38 C.F.R. § 21.3040(c) (2008).

Here, the appellant was born on July [redacted], 1978, and was 28 
years, 10 months, 9 days of age when she submitted her May 
2007 application for DEA benefits as a child of the service 
member.  Since DEA benefits are, by statute, only available 
to a service member's "child" who is under age 26, the 
appellant was not eligible for DEA benefits under Chapter 35 
at the time of her application and even if the service member 
were to now be awarded total and permanent service-connected 
disability and/or his death was determined to be due to a 
service-connected disability.

The appellant insinuated that her period of eligibility for 
DEA benefits should be extended because her stepfather had 
been disabled for many years, and thus was not aware of 
available education benefits for a child.  The appellant 
argues that, if the service member had been awarded 
disability when he first became entitled to it, she would 
have been eligible for DEA benefits.  However, the statute 
does not authorize education benefits based on a date on 
which a service member theoretically might have become 
entitled to an award of permanent and total service-connected 
disability in determining eligibility for DEA benefits.  
Rather, only the assigned effective date of such an award may 
be considered.  Consequently, even if the service member were 
now to be awarded a permanent and total service-connected 
disability award or his death was determined to be due to a 
service-connected disability, the appellant, who is beyond 
her 26th birthday, will not be eligible for DEA benefits.

Although the Board is sympathetic to the appellant's 
position, and the contentions she has advanced in support of 
her claim, the regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 DEA 
benefits are clear and specific.  The Board is bound by these 
criteria, including the definition of "child" for purposes 
of eligibility for education benefits.  Consequently, the 
appellant's claim for DEA benefits must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).




ORDER

Basic eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


